                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO
                                  Judge Christine M. Arguello


Criminal Action No. 17-cr-00461-CMA

UNITED STATES OF AMERICA,

        Plaintiff,

v.

PIOTR BLAZEJEWICZ,

        Defendant.


 ORDER DENYING DEFENDANT’S MOTION FOR RECOMMENDATION AS TO THE
       MAXIMUM TERM OF ALTERNATIVE FORM OF INCARCERATION


        This matter is before the Court on Defendant’s Motion Requesting for [sic] a

Recommendation as to the Maximum Term of Alternative Form of Incarceration

Through “Halfway” House Placement. (Doc. # 83.) In his Motion, Defendant moves the

Court “for a recommendation to the United States Bureau of Prisons [(“BOP”)] to

consider the maximum term of “halfway” house placement when he becomes

eligible . . . .” (Id. at 1.)

        In the federal prison system, the Court may make a non-binding recommendation

to BOP as to the place of confinement for a defendant, but the authority to designate the

place of a prisoner's incarceration rests with BOP. See 18 U.S.C. § 3621(b); see also

United States v. Ledezma, No. 09-CR-0138-002-CVE, 2010 WL 4955964, at *1 (N.D.
Okla. Dec. 1, 2010). In the instant case, for lack of good cause shown, the Court

declines to exercise its jurisdiction to make such a recommendation. Accordingly, it is

      ORDERED that Defendant’s Motion (Doc. # 83) is DENIED without prejudice.


      DATED: January 15, 2020

                                                BY THE COURT:


                                                _______________________________
                                                CHRISTINE M. ARGUELLO
                                                United States District Judge




                                            2
